DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/28/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-11 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 of present application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of Patent No. 11,019,566.
Although the claims at issue are not identical, they are not patentably distinct from each other because the Pending Application claims the method function while the US Patent claims the apparatus performing claimed function recited in the pending application. 
Note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 11,019,566 wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17242413
Patent No. 11,019,566
1. A method for a network, the method comprising: receiving device context information including a Power Saving Mode (PSM) Sync Flag from a core network node, where the PSM Sync Flag indicates a monitoring type of a device from among plural devices in the network; receiving a tracking area update or an attach request from the device on the network; and sending a device availability notification request to a core network interworking function.





 1. An apparatus on a network, the apparatus comprising: a non-transitory memory having instructions stored thereon for controlling a power savings mode characteristic of a device on the network; and a processor, operably coupled to the non-transitory memory, the processor configured to perform the instructions of: receiving a device context information including a Power Saving Mode (PSM) Sync Flag from a core network node, the PSM Sync Flag indicating monitoring type of one or more devices on the network including the device; receiving a tracking area update or an attach request from the device on the network; and sending a device availability notification request to a core network interworking function.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus including a Power Saving Mode (PSM) Sync Flag from a core network node, where the PSM Sync Flag indicates a monitoring type of a device from among plural devices in the network. 
2. The method of claim 1, wherein the device availability notification request includes information selected from an identification of the device, an address list of service capability servers, an active timer, a periodic tracking area update timer , a cause for the request and combinations thereof.

2. The apparatus of claim 1, wherein the device availability notification request includes information selected from an identification of the device, an address list of service capability servers, an active timer, a periodic tracking area update timer, a cause for the request and combinations thereof.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to availability notification request.
3. The method of claim 1, wherein the notification request provides notification information when the device exits a power saving mode.
3. The apparatus of claim 1, wherein the notification request provides notification information of when the device exits power savings mode.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to wherein the notification request provides notification information when the device exits a power saving mode.
4. A method for a network comprising: receiving a first request from a server for monitoring a device and controlling a power mode characteristic of the device on the network; receiving a device availability notification request for the device from a network apparatus; and sending a second notification for the device to the server.




4. An apparatus on a network comprising: a non-transitory memory having instructions stored thereon for controlling and monitoring a power savings mode characteristic of a device on the network; and a processor, operably coupled to the memory, the processor configured to perform the instructions of: a processor, operably coupled to the non-transitory memory, the processor configured to perform the instructions of: receiving a first request from a server for monitoring a device and controlling the power mode characteristic of the device on the network; receiving a device availability notification request for the device from a network apparatus; and sending a second notification for the device to the server.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to receiving a first request from a server for monitoring a device and controlling a power mode characteristic of the device on the network.
5. The method of claim 4, wherein at least one of the first request, the device availability notification request, and the second notification include information is selected from an identification of the device, an address list of service capability servers, an active timer, a periodic tracking area update timer, a cause for the request and combinations thereof.

5. The apparatus of claim 4, wherein the first request, the device availability notification request, and the second notification include information selected from an identification of the device, an address list of service capability servers, an active timer, a periodic tracking area update timer, a cause for the request and combinations thereof.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to a first request and second notification.
6. The method of claim 4, wherein the first request includes a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating monitoring type of one or more devices on the network including the device.

6. The apparatus of claim 4, wherein the first request includes a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating monitoring type of one or more devices on the network including the device.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to the first request includes a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating monitoring type of one or more devices on the network including the device.
7. The method of claim 4, wherein the notification request and the second notification provide notification information when the device exits a power savings mode.

7. The apparatus of claim 4, wherein the notification request and the second notification provide notification information of when the device exits power savings mode.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to the notification request and the second notification provide notification information when the device exits a power savings mode.
8. A wireless communication system in a network, where the network includes a device, a network apparatus, a core network interworking function and a server, and where the wireless communication system is configured to: receive, from the server to the core network interworking function, a first request for monitoring a device and controlling a power mode characteristic of the device on the network; receive, from the core network interworking function to the network apparatus, device context information based on the first request; receive, from the device to the network apparatus, a tracking area update or an attach request; and send, from the network apparatus to the core network interworking function, a device availability notification request.
8. A wireless communication system in a network, the network including a device, a network apparatus, a core network interworking function and a server, the wireless communication system comprising: receiving, from a server to the core network interworking function, a first request for monitoring a device and controlling power mode characteristic of the device on the network; receiving, from the core network interworking function to the network apparatus, a device context information based on the first request; receiving, from the device to the network apparatus, a tracking area update or an attach request; and sending, from the network apparatus to the core network interworking function, a device availability notification request.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to a first request for monitoring a device and controlling a power mode characteristic of the device on the network; receive, from the core network interworking function to the network apparatus, device context information based on the first request.
9. The wireless communication system of claim 8, wherein the device context information includes a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating a monitoring type of one or more devices on the network including the device.
9. The wireless communication system of claim 8, wherein the device context information including a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating monitoring type of one or more devices on the network including the device.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to wherein the device context information includes a Power Saving Mode (PSM) Sync Flag, the PSM Sync Flag indicating a monitoring type of one or more devices on the network including the device.
10. The wireless communication system of claim 8, further configured to: receive, from the server to the core network interworking function, a request to update the power mode characteristics of the device; update the power mode characteristic of the device based on the request; and send, from the core network interworking function to the server, an acknowledgement the power mode characteristic has been updated.

10. The wireless communication system of claim 9 further comprising: receiving, from the server to the core network interworking function, a request to update the characteristics of the device; updating the characteristics of the device based on the request; and sending, from the core network interworking function to the server, an acknowledgement that the characteristics has been updated.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus to receive, from the server to the core network interworking function, a request to update the power mode characteristics of the device; update the power mode characteristic of the device based on the request; and send, from the core network interworking function to the server, an acknowledgement the power mode characteristic has been updated.
11. The wireless communication system of claim 8, further configured to: forward, from the core network interworking function to the network apparatus, an insert subscriber data request; and receive, from the network apparatus to the core network interworking function, an insert subscriber data answer, wherein a periodic tracking area update timer value is determined based upon the insert subscriber data request.

11. The wireless communication system of claim 9 further comprising: forwarding, from the core network interworking function to the network apparatus, an insert subscriber data request; and receiving, from the network apparatus to the core network interworking function, an insert subscriber data answer, wherein a periodic tracking area update timer value is determined based upon the insert subscriber data request.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to method/apparatus corresponding to forward, from the core network interworking function to the network apparatus, an insert subscriber data request.


	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 

Allowable Subject Matter
1.	Claims 1-11 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
2. 	As to Independent Claims 1, 4, and 8 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Ng et al. US 2012/0264443 teaches the network nodes such as MME or PDNGW automatically alter the UE status based on the indicated time without explicit signaling from UE [Section 0114], aperiodic timer for sending TAU messages [0118], the network node updates the UE states [0238], UE receives special indication page which determine if UE stays in power-save mode [0144]; the prior art Martinez et al. US 20150043403 teaches UE can transmission to the power saving state/mode or idle state after expiration of timer [0044]; the prior art, Krampatsis US 2012/0252518 teaches MTC Server (i.e. service server) sending a trigger indication request that contain pertinent information such as command, relevant device location information [0048], MME receives trigger and update the information associated with the MTC device and send an ACK message [0063]; and the prior art, Okabe US 20120178479 teaches timer equivalent to the time of aperiodic location registration timer owned by the UE] is set, the S-GW1 may wait for incoming of voice services for a necessary minimum time interval corresponding to the time of the next periodic location registration request from the UE1 [0093] and When the UE is in an idle or power-saving state (LTE-idle) in an LTE core network, the UE is identified at the accuracy corresponding to a tracking area list (TA List) which is maintained by MME, at the time of an incoming call to the mobile station, paging is performed using the latest TA List [0009]; also See Fig. 10.
However, Ng, Martinez, Karampatsis, and Okabe do not render obvious in combination with other limitations in the independent claims the claim elements for Independent Claim 1, a method for a network, the method comprising: receiving device context information including a Power Saving Mode (PSM) Sync Flag from a core network node, where the PSM Sync Flag indicates a monitoring type of a device from among plural devices in the network; receiving a tracking area update or an attach request from the device on the network; and sending a device availability notification request to a core network interworking function.
However, Ng, Martinez, Karampatsis, and Okabe do not render obvious in combination with other limitations in the independent claims the claim elements for Independent Claim 4; a method for a network comprising: receiving a first request from a server for monitoring a device and controlling a power mode characteristic of the device on the network; receiving a device availability notification request for the device from a network apparatus; and sending a second notification for the device to the server.
However, Ng, Martinez, Karampatsis, and Okabe do not render obvious in combination with other limitations in the independent claims the claim elements for Independent Claim 8,  A wireless communication system in a network, where the network includes a device, a network apparatus, a core network interworking function and a server, and where the wireless communication system is configured to: receive, from the server to the core network interworking function, a first request for monitoring a device and controlling a power mode characteristic of the device on the network; receive, from the core network interworking function to the network apparatus, device context information based on the first request; receive, from the device to the network apparatus, a tracking area update or an attach request; and send, from the network apparatus to the core network interworking function, a device availability notification request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 4, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477